Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This communication is a first Office Action on the Merits. Claims 43-62, as originally filed 21 DEC. 2021, are pending and have been considered as follows:

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 OCT. 20 was filed and is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.83 or 1.84 because of the following informalities:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “74” has been used to designate both “second 
FIG(s) 1-7: lines, numbers, and letters must be uniformly thick and well-defined (see 37 CFR 1.84 (l));
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 61-62 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Cl. 61 ln. 2: the recitation of "the outer first arm units" is vague, indefinite, and confusing as being unclear as no "outer first arm unit" has been heretofore introduced. It is suggested to use the phrase --two outer arm units-- and the Examiner interpreted this claim as such..

Cl. 62 ln. 2: the recitation of "the outer second arm units" is vague, indefinite, and confusing as being unclear as no "outer second arm unit" has been heretofore introduced. It is suggested to use the phrase --two outer arm units-- and the Examiner interpreted this claim as such.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 43-44 and 53-62 rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by DE MUELENAERE ALEX AU 2016200822 A1 (Muelenaere).
As per claim 43  Muelenaere teaches a reinforcing spacer (spacer 13, FIG. 2) for use in constructing a concrete slab, the reinforcing spacer (spacer 13, FIG. 2) including: 
a first arm (arm 36, FIG. 2), the first arm (arm 36, FIG. 2) having a (i) first arm base (see "BASE", EXRFIG. 3, below; this is recognized as extending from body 20 at each arm 35, 36, 37, 38), (ii) a first arm wall (see "ARM WALL", EXRFIG. 3; this is recognized as exemplary of each arm 35, 36, 37, 38), and (iii) a first arm support surface (see "SUPPORT SURFACE", EXRFIG. 3; this is recognized as exemplary of each arm 35, 36, 37, 38) provided on the first arm wall; and 
a second arm (arm 35, FIG. 2), transverse to the first arm (arm 36, FIG. 2), the second arm (arm 35, FIG. 2) having (i) a second arm base (see "BASE", EXRFIG. 3; this is recognized as extending from body 20 at each arm 35, 36, 37, 38), (ii) a second arm wall (see "ARM WALL", EXRFIG. 3; this is recognized as exemplary of each arm 35, 36, 37, 38), and (iii) a second arm support surface (see "SUPPORT SURFACE", EXRFIG. 3; this is recognized as exemplary of each arm 35, 36, 37, 38) provided on the second arm wall, wherein 
(i) the first arm support surface includes 
(a) a first arm recess (see downward angled walls proximate reference character 65 in middle of EXRFIG.3; this is recognized as exemplary of each arm 35, 36, 37, 38), and 

(ii) the second arm support surface includes 
(a) a second arm recess (see downward angled walls proximate reference character 65 in middle of EXRFIG.3; this is recognized as exemplary of each arm 35, 36, 37, 38), and 
(b) a second arm inclined surface (see upward angled walls proximate bottom middle of EXRFIG. 3; this is recognized as exemplary of each arm 35, 36, 37, 38) which slopes towards the second arm recess, so that when the spacer is located on a top surface of a pod, 
(i) the first arm inclined surface is operatively adapted to guide a first elongate member of a reinforcing mesh into the first arm recess (see EXRFIG. 3; elements are recognized as capable —or "adapted"— to guide an elongate member toward —or "into"— the recess as claimed), and 
(ii) the second arm inclined surface is operatively adapted to guide a transverse second elongate member of the reinforcing mesh into the second arm recess (see EXRFIG. 3; elements are recognized as capable —or "adapted"— to guide an elongate member toward —or "into"— the recess as claimed).  

    PNG
    media_image1.png
    574
    609
    media_image1.png
    Greyscale


As per claim 44 Muelenaere teaches the limitation according to claim 43, wherein the first arm wall and second arm wall define a first holding position and a second holding position so that when a portion of a first pod is located within the first holding position and a portion of a second pod is located within the second holding position the first arm wall and the second arm wall are adapted to 

As per claim 53 Muelenaere teaches the limitation according to claim 43, wherein the second arm (arm 35, FIG. 2) includes at least one transverse second arm cross wall (31, 30, FIG. 2).  

As per claim 54 Muelenaere teaches the limitation according to claim 53, wherein the second arm cross wall (walls 31, 30, FIG. 2) includes a second cross wall recess (see space between 31, 30, FIG. 2).  

As per claim 55 Muelenaere teaches the limitation according to claim 54, wherein the second arm recess is in register with the second cross wall recess (see FIG. 2; the second arm recess as above identified is considered aligned —or "in register"— with the space between 31, 30, FIG. 2 because they would meet at a common narrow section, 21).  

As per claim 56 Muelenaere teaches the limitation according to claim 55, wherein the second arm (arm 35, FIG. 2) includes a plurality of second arm cross walls (walls 31, 30, FIG. 2).  

As per claim 57 Muelenaere teaches the limitation according to claim 43, wherein the first arm wall tapers inwardly (see "tapers inwardly" from the "SUPPORT SURFACE" towards the middle of the figure, EXRFIG. 3) from the first arm support surface to the first arm base.  

As per claim 58 Muelenaere teaches the limitation according to claim 57 wherein the second arm wall tapers inwardly (see "tapers inwardly" from the "SUPPORT SURFACE" towards the middle of the figure, EXRFIG. 3) from the second arm support surface to the second arm base.  

As per claim 59 Muelenaere teaches the limitation according to claim 58, wherein the first arm (arm 36, FIG. 2) includes two outer first arm (arm 36, 38, FIG. 2) units, each outer first arm (arm 36, 38 FIG. 2) unit including a portion of the first arm base (see "BASE", EXRFIG. 3; this is recognized as extending from body 20 contiguous to each arm 35, 36, 37, 38) , a portion of the first arm wall and a first arm cross wall (body 20, FIG. 2).  

As per claim 60 Muelenaere teaches the limitation according to claim 59, wherein the second arm (arm 35, FIG. 2) includes two outer second arm units (two "outer" arms 35, 37 FIG. 2), each second arm unit including a portion of the second arm base (see "BASE", EXRFIG. 3; this is recognized as extending from body 20 

As per claim 61 Muelenaere teaches the limitation according to claim 43, wherein the first arm (arm 36, FIG. 2) includes a central arm unit (arm 36, FIG. 2) located between [[the outer first arm units]] --two outer arm units-- (see 36 is central relative to two "outer" arms 35, 37 FIG. 2). 

As per claim 62 Muelenaere teaches the limitation according to claim 43, wherein the second arm (arm 35, FIG. 2) includes a central arm unit (arm 35, FIG. 2) located between [[the outer second arm units]] --two outer arm units-- (see 35 is central relative to two "outer" arms 36, 38 FIG. 2).

Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 45-52 rejected under 35 U.S.C. 103 as being unpatentable Muelenaere in view of Andersson US 9359764 B2.
As per claim 45-46 Muelenaere teaches the limitation according to claim 44, but fails to explicitly disclose:
wherein the first arm base and first arm wall each includes at least one flow opening to permit concrete to flow therethrough; and 
wherein the first arm base and the first arm wall each includes a plurality of flow openings to permit concrete to flow therethrough.  
Andersson teaches flow openings capable of being used with the assembly of Muelenaere, specifically:
wherein the first arm base and first arm wall each includes at least one flow opening (see openings in bearing surface 2, proximate arrow at "2", FIG. 1) to permit concrete to flow therethrough; and 
wherein the first arm base and the first arm wall each includes a plurality of flow openings (see openings in bearing surface 2, proximate arrow at "2", FIG. 1) to permit concrete to flow therethrough.  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Muelenaere by including the openings as taught by Andersson in order to increase the composite action between the spacer and the concrete, thereby forming a stronger assembly.

As per claim 47-48 Muelenaere teaches the limitation according to claim 43, but fails to explicitly disclose:
wherein the second arm base and second arm wall each includes at least one flow opening to permit concrete to flow therethrough.  
the second arm base and the second arm wall each includes a plurality of flow openings to permit concrete to flow therethrough.  
Andersson teaches flow openings capable of being used with the assembly of Muelenaere, specifically:
wherein the second arm base and second arm wall each includes at least one flow opening (see openings in bearing surface 2, proximate arrow at "2", FIG. 1) to permit concrete to flow therethrough.  
the second arm base and the second arm wall each includes a plurality of flow openings (see openings in bearing surface 2, proximate arrow at "2", FIG. 1) to permit concrete to flow therethrough.  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Muelenaere by including the openings as taught by Andersson in order to increase the composite action between the spacer and the concrete, thereby forming a stronger assembly.

As per claim 49 Muelenaere in view of Andersson teaches the limitation according to claim 48, and Muelenaere further discloses the first arm (arm 36, FIG. 2) includes at least one transverse first arm cross wall (31, 32, FIG. 2).  

As per claim 50 Muelenaere in view of Andersson teaches the limitation according to claim 49, and Muelenaere further discloses the first arm cross wall 

As per claim 51 Muelenaere in view of Andersson teaches the limitation according to claim 50, and Muelenaere further discloses wherein the first arm recess is in register with the first cross wall recess (see FIG. 2; the first arm recess as above identified is considered aligned —or "in register"— with the space between 31, 32, FIG. 2 because they would meet at a common narrow section, 22).  

As per claim 52 Muelenaere in view of Andersson teaches the limitation according to claim 51, and Muelenaere further discloses the first arm (arm 36, FIG. 2) includes a plurality of first arm cross walls (31, 32, FIG. 2).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JJS/



/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635